          Case 1:18-cv-00566-TJM-CFH Document 221 Filed 07/14/20 Page 1 of 2




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL


 LETITIA JAMES                                                                                     DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                          LITIGATION BUREAU


                                            Writer Direct: 518-776-2589

                                                      July 14, 2020
    Honorable Christian F. Hummel
    United States District Court
    Northern District of New York
    James T. Foley U.S. Courthouse
    445 Broadway, Room 441
    Albany, NY 12207

            Re:     NRA v. Cuomo, et al
                    Northern District of New York
                    18-CV-566 (TJM)(CFH)

    Dear Judge Hummel:

           I write to request a Court conference prior to filing a motion for a stay of discovery in this
    matter pursuant to Rule 26 of the Federal Rules of Civil Procedure. Respectfully, I request such
    conference take place at the Court’s earliest convenience, as absent a stay the New York State
    Defendants will continue to incur significant expenses related to discovery, including charges from
    the Special Master, despite Eleventh Amendment immunity barring all remaining claims against
    them.

            As the Court is aware, Defendants Cuomo and DFS moved to dismiss the Plaintiff’s Second
    Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, which will
    be fully submitted as of July 27, 2020. See, Dkt. No. 210. See, Dkt. No. 210. Defendant Vullo
    has filed a similar motion which, if granted, would also be dispositive as to all claims against her.
    See, Dkt. No. 211. I have contacted the Plaintiff’s counsel on her willingness to consent to such a
    stay, and she has indicated that the Plaintiff would not consent to a stay while these dispositive
    motions are pending.

            As such, Defendants Cuomo and DFS respectfully request a conference to discuss a
    potential stay in this matter while these motions are pending. Defendants Cuomo and DFS
    respectfully submit that there is good cause for such a stay. Their motion, if granted, would
    terminate all remaining claims as against Defendant DFS, as well as the claims against Governor
    Cuomo in his official capacity. These Defendants assert Eleventh Amendment immunity against
    the claims the Plaintiff has plead. Such dismissals would dramatically reduce the scope of


              THE CAPITOL, ALBANY, NY 12224-0341 ● (518) 776-2300 ● FAX (518) 915-7738 * NOT FOR SERVICE OF PAPERS
                                                         WWW.AG.NY.GOV
      Case 1:18-cv-00566-TJM-CFH Document 221 Filed 07/14/20 Page 2 of 2

July 14, 2020
Page 2


discovery that is necessary and should be permitted, which has become extremely burdensome to
the parties. A brief stay of discovery on claims that should be dismissed would result in significant
savings in time and money to the parties. Indeed, were discovery not to be stayed, and then all
claims against DFS were to be subsequently dismissed, both the Plaintiff and State of New York
would be required to pay for the work of the Special Master during the pendency of the motions
despite the work of the Special Master no longer being necessary.

        A stay here would be particularly appropriate given the nature of the State Defendants’
motion to dismiss. The State of New York, as the true party against whom the claims against
Defendants Cuomo and DFS are advanced, has asserted its Constitutionally protected sovereign
immunity against suit in federal court. It would fly in the face of the protection afforded by the
Eleventh Amendment to require New York to continue to pay for the services of a Special Master
related to discovery or to absorb the expense of staff time to which the Plaintiff would no longer
be entitled if the motion to dismiss is granted. These burdens are heightened now in the midst of
a public health emergency.

        Finally, Defendants Cuomo and DFS intend to seek at this conference temporary relief,
until the conclusion of the Court’s consideration of this stay application, that would pause the
Special Master’s work and likewise toll the time by which Defendants must respond to the Special
Master’s first report. In the event that the Court cannot schedule a conference prior to July 20,
three days prior to the current date by which Defendants must respond to the Special Master’s
report, Defendants would respectfully request that this Court grant an extension of the time to file
objections to that report until at least three days following such conference.

       The Court’s consideration of this request is appreciated.

                                                      Respectfully yours,

                                                      s/ Ryan L. Abel

                                                      Ryan L. Abel
                                                      Assistant Attorney General
                                                      Bar Roll No. 512454
                                                      Ryan.Abel@ag.ny.gov




cc.: All Counsel of Record (via ECF)
